         Case 2:20-cv-00873-KFP Document 18 Filed 08/10/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

YAYHA MUHAMMAD,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          CASE NO. 2:20-CV-873-KFP
                                              )
KILOLO KIJAKAZI,                              )
Acting Commissioner of Social Security,       )
                                              )
       Defendant.                             )

                      MEMORANDUM OPINION AND ORDER

       The Commissioner has filed an Unopposed Motion for Entry of Judgment Under

Sentence Four of 42 U.S.C. § 405(g). Doc. 16. The Commissioner also filed a supporting

memorandum asserting that reversal and remand are necessary so that an ALJ may re-

evaluate the evidence of record. Doc. 17. On remand, the Appeals Council will instruct the

ALJ to (1) obtain supplemental vocational expert testimony; (2) identify and resolve any

conflicts between the occupational evidence provided by the vocational expert and the

information in the Dictionary of Occupational Titles; (3) offer Plaintiff an opportunity for

a hearing; (4) take any further action to complete the administrative record; and (5) issue a

new decision. Id. In addition, the parties consented to entry of final judgment by the United

States Magistrate Judge under 28 U.S.C. § 636(c). Docs. 8, 9.

       Sentence Four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for
         Case 2:20-cv-00873-KFP Document 18 Filed 08/10/21 Page 2 of 2




a rehearing.” 42 U.S.C. § 405(g). The district court may remand a case to the Commissioner

for a rehearing if the court finds “the decision is not supported by substantial evidence [or

the Commissioner or ALJ] incorrectly applied the law relevant to the disability claim.”

Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996). In this case, the Court finds

reversal and remand necessary, as Defendant concedes reconsideration and further

development of the record is required. See Doc. 17. Accordingly, it is

       ORDERED that the Commissioner’s motion is GRANTED. The decision of the

Commissioner is REVERSED and REMANDED for further proceedings under 42 U.S.C.

§ 405(g). It is further

       ORDERED that, in accordance with Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273,

1278 n.2 (11th Cir. 2006), Plaintiff has 90 days after receipt of notice of an award of past

due benefits to seek attorney’s fees under 42 U.S.C. § 406(b). See also Blitch v. Astrue,

261 F. App’x 241, 241 n.1 (11th Cir. 2008).

       A separate judgment will issue.

       DONE this 10th day of August, 2021.


                                   /s/ Kelly Fitzgerald Pate
                                   KELLY FITZGERALD PATE
                                   UNITED STATES MAGISTRATE JUDGE
